Citation Nr: 0831357	
Decision Date: 09/15/08    Archive Date: 09/22/08	

DOCKET NO.  06-30 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for osteoporosis, lumbago, 
and spurs (osteoarthritis) of the thoracic spine, claimed as 
a residual of an inservice back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

Osteoporosis, lumbago, and/or spurs (osteoarthritis) of the 
thoracic spine are not shown to have been present in service, 
or for many years thereafter, nor were they the result of any 
incident or incidents of the veteran's period of active 
military service.


CONCLUSION OF LAW

Osteoporosis, lumbago, and/or spurs (osteoarthritis) of the 
thoracic spine were not incurred in or aggravated by active 
military service, nor may osteoarthritis of the thoracic 
spine be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of a 
videoconference hearing before the undersigned Veterans Law 
Judge in July 2008, as well as service treatment records, and 
both VA treatment records and evaluation reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The veteran in this case seeks service connection for a 
disability of the thoracic spine, reportedly the result of an 
accident during the course of a parachute jump at Evreux 
(France) Air Base in 1963.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and osteoarthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of any disability of the thoracic spine.  In point 
of fact, at the time of a preseparation physical examination 
in September 1963, the veteran's spine and musculoskeletal 
system were entirely within normal limits, and no pertinent 
diagnosis was noted.  

The earliest clinical indication of the presence of a chronic 
disability of the thoracic spine is revealed by VA 
radiographic studies dated in August 2004, more than 40 years 
following the veteran's discharge from service, at which time 
there was noted the presence of marked demineralization 
(osteoporosis) in conjunction with anterior spurs 
(osteoarthritis) of the mid-dorsal spine.  Significantly, at 
that time, neither of those pathologies were in any way 
attributed to an incident or incidents of the veteran's 
period of active military service.  Moreover, while in 
November 2004, the veteran received a diagnosis of "lumbago," 
that diagnosis was apparently offered in response to the 
veteran's complaints of back pain following a fall four 
months earlier.  

In an attempt to verify the veteran's reported inservice 
parachute jump injury, the RO contacted the National 
Personnel Records Center with a request that they provide 
copies of the veteran's inpatient treatment records from 
Evreux (France) Air Base Clinic for the period from May 21 to 
September 1, 1963.  However, the National Personnel Records 
Center responded that, despite a number of searches, no 
records were located.  Moreover, when asked if he had copies 
of those inpatient treatment records, the veteran failed to 
respond to the RO's inquiry.  

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current thoracic spine 
disabilities, first persuasively documented many years 
following service discharge, with any incident or incidents 
of his period of active military service.  Accordingly, 
service connection for those thoracic spine disabilities must 
be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence he is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in February 2005 and August 2006, 
as well as in April and August 2007.  In those letters, VA 
informed the veteran that, in order to substantiate a claim 
for service connection, the evidence needed to show that he 
had a current disability, a disease or injury in service, and 
evidence of a nexus between the postservice disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  To the extent there 
existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), such error 
was nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
veteran had a full understanding and/or actual knowledge of 
the elements required to prevail on his claim.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
veteran's service treatment records, as well as VA treatment 
records and evaluation reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  The evidence 
of record provides sufficient information to adequately 
evaluate the claim, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds; 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Service connection for osteoporosis, lumbago, and spurs 
(osteoarthritis) of the thoracic spine is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


